Title: To James Madison from Francis Baring & Co., 7 June 1805
From: Francis Baring & Co.
To: Madison, James


Sir,
London 7 June 1805
We have received a letter you did us the honor of addressing us of the 10th. April & take note of your instructions in the event of our receiving from our Government the money payable here for American Claimants, not to pay without a special authority from you any claim that may be made upon us by any person for the whole or part of the Sum of £3043..13..10 receivable in the case of the Olivebranch, Van Leavingh. Your instructions on this and every occasion will be duly respected by us, but we have as yet no communication from Mr. Erving of his intention to transfer to us for some time the business of his Agency, but on the contrary understand he has postponed his intended departure for Madrid, we at present therefore must confine ourselves to assuring you of our particular attention to this business when circumstances render our assumption of its management proper.
We have also to acknowledge the receipt of the letter you addressed us of the 28 January by Mr. Lyman, Consul of the United States at this place, and observe that this Gentleman being appointed Agent for the relief of Seamen we are to pay his Drafts on us from time to time to any extent this particular service may require.
We have this day received a letter from Mr. T. Lear, dated Malta the 8 April advising further Drafts on us for the account of the United States for £5000—at 30 Days sight, which we have duly honoured and shall give information thereof to the Secretary of the Treasury with whom we have corresponded on the subject. We have the honor to Remain with great respect Sir. Your most obedient servants
fras Baring & Co
